El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde determinar si el Tribunal de Apelacio-nes actuó correctamente al desestimar el recurso presen-tado por falta de jurisdicción. Para ello, debemos resolver si la Asamblea Legislativa, conforme a nuestros pronuncia-mientos en Aponte v. Policía de PR, infra, mantuvo vigente en la Ley Orgánica de la Administración para el Sustento de Menores el requisito jurisdiccional de la reconsideración. Es decir, nos corresponde determinar si el acto legislativo de mantener parte del Artículo 11A de esa ley, infra, igual que en su origen a pesar de haber sido enmendado en otros ex-tremos, constituye una expresión válida de la Asamblea Le-gislativa en cuanto a su intención de conservar el requisito jurisdiccional de la reconsideración.
Con ello en mente, procedemos a exponer el trasfondo fáctico y procesal que originó la controversia ante nos.
I
El 4 de junio de 2004, la Sra. Lorel E. Cordero Vargas (peticionaria) presentó una Solicitud de servicios de sus-tento de menores ante la Administración para el Sustento de Menores (Asume) contra el Sr. Carlos J. Pérez Pérez *852(recurrido). Luego de varios trámites procesales, las partes llegaron a un acuerdo y presentaron una Estipulación de obligación de proveer alimentos.(1) A esos efectos, el 19 de junio de 2006 Asume estableció la orden de pensión alimentaria para el menor procreado por las partes.
Así las cosas, luego que la peticionaria solicitara una re-visión de la pensión, el 30 de agosto de 2007 Asume le envió al señor Pérez una notificación sobre la intención de modifi-car la pensión alimentaria, debido a que habían transcu-rrido tres años desde que se había fijado la pensión. No obs-tante, el 14 de agosto de 2008, esta misma dependencia envió al patrono del recurrido una orden de retención de ingreso para el pago de la pensión alimentaria ordenada. (2)
Ahora bien, el 25 de febrero de 2015, la señora Cordero presentó una Petición de revisión o modificación de pensión alimentaria. Ante ello, el 11 de septiembre de 2015 Asume emitió una Resolución en la que, después de examinada toda la prueba presentada y el expediente del caso, impuso una pensión mensual de $407.45, retroactiva al 25 de febrero de 2015.(3) En esta Resolución se incluyeron las advertencias siguientes:
Cualquier parte adversamente afectada por esta Resolución y Orden podrá solicitar revisión al Juez Administrativo de la ASUME dentro del término de veinte (20) días si reside en Puerto Rico o de treinta (30) días si reside fuera de Puerto Rico, contados a partir de la Notificación de esta orden. De no solicitar revisión dentro del término señalado, la Orden será final y firme.
[[Image here]]
La parte adversamente afectada por la determinación del Juez Administrativo podrá presentar reconsideración dentro del término de veinte (20) días si reside en Puerto Rico o de treinta (30) días si reside fuera de Puerto Rico, contado a par-*853tir de la notificación de la Orden o Decisión.
La parte adversamente afectada por la determinación me-diante la cual el Juez Administrativo resuelva la moción de reconsideración podrá presentar un recurso de revisión ante el Tribunal de Apelaciones, dentro del término de treinta (30) días a partir del archivo en autos de la copia de la notificación de la Orden o Decisión final del Juez Administrativo. Es requi-sito jurisdiccional para solicitar revisión judicial haber solici-tado oportunamente reconsideración. (Enfasis en el original suprimido y énfasis suplido). Resolución sobre revisión de pen-sión alimentaria, Apéndice de la Petición de certiorari de 9 de diciembre de 2016, págs. 60-61.
Inconforme con tal determinación, la señora Cordero presentó un escrito intitulado Moción solicitando reconsideración. (4) En él cuestionó la fecha de la retroacti-vidad y la omisión de la agencia en pronunciarse respecto a las costas y los honorarios de abogado. Señaló que la revi-sión comenzada en el 2007 nunca fue archivada, por lo que aún estaba vigente. Además, explicó que en febrero de 2015, Asume le solicitó que entregara nuevamente los do-cumentos para la revisión de la pensión. Por lo tanto, ex-presó que la pensión alimentaria debía ser retroactiva a los últimos cinco años.
Tomado como una revisión administrativa, y después de realizada la correspondiente vista, la Jueza Administra-tiva emitió una Resolución en la que declaró “no ha lugar” el recurso de revisión. Adujo que la peticionaria renunció tácitamente al retroactivo al haber entregado una segunda petición de revisión o modificación de pensión alimentaria. Asimismo, en esa Resolución se incluyó como advertencia que la parte adversamente afectada por esa Resolución po-día solicitar la reconsideración dentro del término de veinte días si reside en Puerto Rico o de treinta días si reside fuera de Puerto Rico. De igual forma, en el tercer inciso se advirtió lo siguiente:
*854En los casos en que la Juez Administrativa emita determi-nación en Reconsideración, la parte adversamente afectada podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones conforme al Reglamento de ese Tribunal, dentro del término [de] treinta (30) días contados a partir del archivo en autos de la Resolución de Reconsideración. La solicitud de Reconsideración es un requisito jurisdiccional para poder solicitar Revisión judicial ante el Tribunal de Cir-cuito de Apelaciones. (Énfasis suplido). Resolución, Apéndice de la Petición de certiorari de 9 de diciembre de 2016, pág. 80.
Inconforme con ese proceder, la señora Cordero presentó directamente un recurso de revisión judicial ante el Tribunal de Apelaciones, en el que impugnó el dictamen de Asume. Argüyó, entre otras cosas, que la agencia recurrida incidió al determinar que hubo una renuncia tácita de los derechos del menor y al no pronunciarse respecto a las costas y los honorarios.
Posteriormente, el señor Pérez compareció ante el foro apelativo intermedio en oposición del recurso de revisión judicial. Sostuvo que Asume dictaminó “no ha lugar” a la revisión de pensión de 2007, ya que la peticionaria no coo-peró con el descubrimiento de prueba. Además, tampoco solicitó la revisión de esa determinación. Asimismo, adujo que el 14 de agosto de 2008 hubo una orden de retención de ingreso de la cual la señora Cordero no recurrió en revisión. Por lo tanto, alegó que la retroactividad de la pen-sión debía ser desde la fecha de la presentación de la nueva petición de revisión de pensión, es decir, desde el 25 de febrero de 2015. En cuanto a los honorarios de abogado, argüyó que la peticionaria no los solicitó en el recurso de revisión, por lo que no puede señalarlo como un error ante el Tribunal de Apelaciones.
Ponderados los argumentos de las partes, el foro apela-tivo intermedio desestimó el recurso por falta de jurisdicción. Indicó que, según el Art. 11A de la Ley Orgá-nica de la Administración para el Sustento de Menores (Ley de Asume), 8 LPRA sec. 510a, es requisito jurisdiccio-nal para acudir en revisión judicial el haber solicitado *855oportunamente la reconsideración de la orden de la cual se recurre. Por consiguiente, concluyó que la peticionaria pre-sentó el recurso de revisión judicial sin haber cumplido con presentar la referida moción de reconsideración ante el Juez Administrativo.(5)
Oportunamente, la señora Cordero recurre ante nos y señala que el Tribunal de Apelaciones incidió al determi-nar que no tenía jurisdicción para atender el caso. Funda-menta su alegación en que una Resolución de una petición de alimentos puede ser revisada dentro de los veinte días de emitida de acuerdo con el Art. 11 de la Ley de ASUME, 8 LPRA sec. 510, y que también puede revisarse cada tres años de acuerdo con el Art. 19 de esa misma ley, 8 LPRA sec. 518(c). Por lo tanto, la peticionaria argumenta que en este caso la Resolución de 11 de septiembre de 2015 res-pondía a una revisión de pensión alimentaria según el Art. 19, supra. Así, pues, arguye que ella presentó el 8 de octubre de 2015 una reconsideración sobre esa revisión.
Por su parte, el recurrido presentó su oposición. En ella, afirma que la peticionaria presentó el recurso ante el Tribunal de Apelaciones sin haber cumplido con el requisito jurisdiccional de presentar una moción de reconsideración ante Asume. En apoyo de su argumento señala que tanto en la ley de Asume como en las advertencias realizadas en la Resolución se estableció que la reconsideración es un requisito jurisdiccional.
Trabada de esta forma la controversia, emitimos una Resolución el 31 de marzo de 2017 ordenando al señor Pé-rez que mostrara causa por la cual no procedía revocar la Sentencia emitida por el Tribunal de Apelaciones. Oportu-namente, éste compareció mediante un Escrito en cumpli-miento de Resolución dictada sobre orden de mostrar *856causa. En este escrito el peticionario reproduce los argu-mentos esgrimidos en su oposición.
Por su parte, la señora Cordero presentó una Réplica a “Escrito en cumplimiento de Resolución dictada sobre or-den de mostrar causa”. Aduce, entre otras cosas, que es errónea la alegación del recurrido de que Asume declaró “no ha lugar” la solicitud de revisión o modificación de 2007. Explica que la referida entidad gubernamental nunca emitió una Resolución a esos efectos. Asimismo, ar-guye que, contrario a lo indicado por el señor Pérez, la orden de retención emitida en el 2008 no estableció una pensión ni puso fin al proceso de revisión.(6)
Por otra parte, Asume compareció ante nos y alega que en su ley orgánica se mantuvo la reconsideración como re-quisito jurisdiccional. Asimismo, señala que la peticionaria no planteó ni puso en posición a los tribunales para que se le eximiera del requisito de agotar los remedios administrativos. Finalmente, argumenta que la señora Cordero se confundió con el concepto de revisión. Indica que, tras la determinación de la agencia, la peticionaria presentó ante la Jueza Administrativa una revisión admi-nistrativa aunque haya intitulado el escrito como una reconsideración. Ello, ya que fue una reevaluación de la Resolución emitida por la agencia. Más aún, de esa forma fue que lo acogió la Jueza Administrativa. Por lo tanto, expresa que, contrario a lo alegado, la reconsideración que se exige en la ley como requisito jurisdiccional para ir en revisión judicial es la reevaluación de la determinación que haya tomado la Jueza Administrativa, proceso que no llevó a cabo la señora Cordero.
Con el beneficio de la comparecencia de las partes, este Tribunal procede a resolver la controversia ante nuestra consideración.
*857HH I—I
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU), Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 LPRA sec. 2101 et seq., tuvo como fin “sistematiza[r] y crea[r] un cuerpo uniforme de reglas mínimas que toda agencia de-berá observar al formular reglas y reglamentos que defi-nan los derechos y deberes legales de una clase particular de personas”. Exposición de Motivos de la Ley Núm. 170, supra, 1988 Leyes de Puerto Rico 825. Véase, además, Pagán Ramos v. F.S.E., 129 DPR 888, 897 (1992). A su vez, creó una serie de normas para las determinaciones de una agencia en los procesos adjudicativos. Vitas Health Care v. Hospicio La Fe et al., 190 DPR 56, 65 (2014). Asimismo, estableció “un procedimiento uniforme de revisión judicial a la acción tomada por la agencia al adoptar un reglamento o al adjudicar un caso”. Exposición de Motivos de la Ley Núm. 170, supra, pág. 826.
 Con el fin de lograr la referida uniformidad en los procesos administrativos, la LPAU, en su Sec. 1.6 (3 LPRA sec. 2105(b)), requirió que las agencias sujetas a las dispo-siciones de esta ley conformaran sus reglas o reglamentos a lo codificado en ella. Para ello se les concedió un (1) año desde su aprobación. No obstante lo anterior, este Tribunal ha señalado que con esta ley se sustituyeron los procedi-mientos de cada agencia que son incompatibles con ella y se creó un cuerpo uniforme de reglas mínimas para sus distintas funciones. Vitas Health Care v. Hospicio La Fe et al., supra, pág. 66; Pagán Ramos v. F.S.E., supra, págs. 901-902. En ese sentido, hemos expresado “que esta ley prevalece] sobre toda disposición legal, relativa a una agencia en particular, que sea contraria a las disposiciones de la misma”. (Enfasis suprimido). Hernández v. Golden Tower Dev. Corp., 125 DPR 744, 748 (1990). Véanse, además: Vitas Health Care v. Hospicio La Fe et al., supra, pág. *85866; Perfect Cleaning v. Cardiovascular, 162 DPR 745, 757 (2004). A raíz de ello, las agencias no tienen la autoridad para adoptar reglamentación que imponga requisitos adi-cionales o distintos a los que impone la LPAU. Es decir, esta ley desplaza y predomina cualquier reglamentación de una agencia que sea contrario a ella. Vitas Health Care v. Hospicio La Fe et al., supra, pág. 66; López Rivera v. Adm. de Corrección, 174 DPR 247, 254 (2008). Ello incluye los asuntos de revisión judicial. Si así se hiciera, serían nulos. 3 LPRA sec. 2127.
A. En cuanto a la revisión judicial de las órdenes o resoluciones finales de una agencia, la LPAU establece que la parte adversamente afectada —y que haya agotado los remedios provistos por la agencia o el organismo apela-tivo correspondiente— podrá presentar una solicitud de re-visión ante el Tribunal de Apelaciones dentro del término de treinta días, contados a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia. 3 LPRA sec. 2172. No obstante, si la parte pre-senta oportunamente una moción de reconsideración, el término para acudir en revisión judicial será el dispuesto en la Sec. 3.15 (3 LPRA sec. 2165). Particularmente, esta sección dispone, en lo pertinente: “La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden”. Id.
La referida sección, según aprobada en el 1988, disponía en su segundo párrafo: “La moción de reconsideración será jurisdiccional para poder solicitar la revisión judicial”. 1988 Leyes de Puerto Rico 843. Sin embargo, en el 1995 se enmendó tal sección con el fin de, entre otras cosas, eliminar ese requisito. Ley Núm. 247-1995 (1995 Leyes de Puerto Rico 1458).
*859A raíz de lo anterior, al interpretar este estatuto, hemos señalado que “la reconsideración mandatoria, como norma general, [ya] no existe ni siquiera para la revisión judicial de una decisión administrativa”. Aponte v. Policía de P.R., 142 DPR 75, 82 (1996). Sin embargo, hemos deter-minado que, como excepción, la reconsideración conserva el carácter jurisdiccional cuando expresamente lo dispone alguna ley aprobada con posterioridad a la enmienda del 1995. Íd.; Vitas Health Care v. Hospicio La Fe et al., supra, pág. 67. Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Colombia, Ed. Forum, 2013, Sec. 8.10, pág. 632.
I—I HH I—I
A. Con la Ley de Asume se fortalecieron y agili-zaron los procesos administrativos y judiciales para la de-terminación, recaudación y distribución de las pensiones alimentarias. 8 LPRA sec. 502. Específicamente, en el Art. 11 de la referida ley se estableció la normativa regulatoria del procedimiento administrativo expedito para cuando se soliciten los servicios a Asume. Al respecto, el inciso (c) dispone lo concerniente a la revisión y reconsideración ante el Juez Administrativo. Se señala que la parte adver-samente afectada por una orden del Administrador de Asume podrá solicitar una revisión al Juez Administrativo dentro del término de veinte días si el peticionario reside en Puerto Rico o de treinta días si reside fuera de Puerto Rico. Por otro lado, la parte adversamente afectada por la determinación del Juez Administrativo podrá solicitar una reconsideración dentro del término de veinte días si el pe-ticionario reside en Puerto Rico o de treinta días si reside fuera de Puerto Rico. De no solicitar la revisión o reconsi-deración, la orden será final y firme. 8 LPRA sec. 510(c).
*860A pesar de lo anterior, en el 1994 se enmendó la ley para, además de crear la Asume,(7) añadir el Art. 11A, en el cual se preceptúa la revisión judicial de esos procedimientos administrativos. Ley Núm. 86-1994 (1994 Leyes de Puerto Rico 418). Esta disposición actualmente lee de la forma siguiente:
De conformidad con [la Ley Núm. 170 de 12 de agosto de 1988, según enmendada], conocid[a] como “Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”, la parte adversamente afectada podrá, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o decisión final del Juez Administrativo, presentar una solicitud de revisión ante el Tribunal de Apelaciones. Será requisito ju-risdiccional para poder acudir en revisión judicial, haber solici-tado oportunamente la reconsideración de la orden de la cual se recurre. En los casos de alimentos en donde se haya determi-nado la paternidad, el peijudicado podrá acudir al Tribunal de Primera Instancia, el cual podrá considerarlo como revisión, o celebrar juicio de novo. (Énfasis suplido). 8 LPRA sec. 510a.
Como surge del citado artículo, actualmente la Ley de Asume establece que, conforme a la LPAU, es un requisito jurisdiccional presentar una reconsideración de la determi-nación del Juez Administrativo para entonces acudir en revisión judicial. No obstante, debemos señalar que este artículo tuvo una enmienda en el 2003. En ésta se cambió el término “Tribunal Supremo” por “Tribunal de Apelacio-nes” para conformar este articulado a la Ley de la Judica-tura de 2003 y la LPAU. Sin embargo, en tal enmienda no se eliminó el requisito jurisdiccional de solicitar la reconsideración.
*861A. Por otro lado, el Reglamento del Procedi-miento Administrativo Expedito de la Administración para el Sustento de Menores, Reglamento Núm. 7583 de 10 de octubre de 2008 (Reglamento), regula el procedimiento especial para la fijación, la modificación y el cumplimiento de la obligación de proveer alimentos. En éste se establece que el proceso administrativo para modificar o revisar una pensión alimenticia comenzará a iniciativa de ASUME o a solicitud de parte. Íd., R. 22. Asimismo, dispone que des-pués de la debida notificación al alimentista y la correspon-diente reunión ante el empleado a cargo del caso, se deberá emitir una resolución donde se establezca la pensión correspondiente. Íd., Rs. 24 y 25.(8) En la Resolución de-berá advertir a las partes sobre su derecho a presentar una revisión ante el Juez Administrativo dentro del término establecido. (9)
Es en la Regla 46 del Reglamento que se le confiere jurisdicción al Juez Administrativo para la revisión de las resoluciones del Administrador de ASUME o su represen-tante autorizado. Presentada la correspondiente revisión administrativa, el Juez Administrativo deberá realizar una vista. Reglamento Núm. 7583, supra, R. 52. Después de celebrada la vista, deberá emitir una resolución final en la cual se expongan las determinaciones de hecho, las disposi-ciones legales aplicables y las conclusiones de derecho que *862fundamentan su determinación. Asimismo, el Juez Adminis-trativo deberá advertir sobre el derecho a solicitar la recon-sideración y a presentar una revisión judicial en los térmi-nos correspondientes. Íd., R. 59.
Al respecto, en la Regla 62 del Reglamento se esta-blece la normativa aplicable a la reconsideración y a la re-visión judicial.(10) Según sus definiciones, estos mecanismos son aplicables luego de que el Juez Administrativo haya emitido una resolución final. Además, en la Regla 62 se in-dica que “[l]a solicitud de reconsideración es un requisito jurisdiccional para poder solicitar revisión judicial ante el Tribunal de Apelaciones”. Reglamento Núm. 7583, supra, R. 62, pág. 105. Así, al igual que la Ley de Asume, el Reglamento incluye como requisito jurisdiccional que se presente la reconsideración previo a acudir en revisión judicial.
En consideración al marco jurídico enunciado, procede-mos a resolver la controversia ante nos.
IV
A. Para determinar si el Tribunal de Apelaciones actuó correctamente al desestimar el recurso presentado por falta de jurisdicción, debemos resolver, en primer lugar, si la Asamblea Legislativa, conforme a nuestros pronunciamientos en Aponte v. Policía de P.R., supra, mantuvo vigente en la Ley de Asume el requisito jurisdiccional de la reconsideración; ello, a pesar de la enmienda de 1995 de la LPAU. Es decir, nos corresponde determinar si el acto le-*863gislativo de mantener parte del Art. 11A de la Ley de ASUME, supra, igual que en su origen —a pesar de haber sido enmendado en otros extremos— constituye una expre-sión válida de la Asamblea Legislativa en cuanto a su in-tención de conservar el requisito jurisdiccional de la reconsideración.
En primera instancia, debemos recordar que en nuestro ordenamiento jurídico rigen unas normas de her-menéutica legal que, en diferente grado, se imponen como principios rectores en la función adjudicativa. Rosado Molina v. ELA y otros, 195 DPR 581, 589 (2016); San Gerónimo Caribe Project v. Registradora, 189 DPR 849, 868 (2013). En ese sentido, hemos reconocido que es un princi-pio cardinal de hermenéutica que cuando la ley es clara y libre de ambigüedades, su letra no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14. Véanse, también: Zayas Rodríguez y otros v. PRTC, 195 DPR 720, 733 (2016); Rosado Molina v. ELA y otros, supra, pág. 589; San Gerónimo Caribe Project v. Registradora, supra, pág. 866. A esos efectos, al interpretar un estatuto nos debemos re-mitir, en primer lugar, al propio texto de la ley, ya que si el legislador se expresó de forma clara e inequívoca, el texto se considera la expresión misma de la intención legislativa. Bco. Santander v. Correa García, 196 DPR 452, 467 (2016); Spyder Media, Inc. v. Mun. de San Juan, 194 DPR 547, 555 (2016). De modo que no hay que indagar más allá de la ley, es decir, no hay que buscar el propósito legislativo cuando su texto es claro.
No obstante, si al interpretar una ley en su con-junto —no por secciones separadas— existe alguna ambi-güedad en ella, habrá que interpretarla de tal forma que no se produzca un resultado absurdo o contrario a la inten-ción o al propósito legislativo. Rosado Molina v. ELA y otros, supra, pág. 590; Spyder Media, Inc. v. Mun. de San Juan, supra, págs. 555-556; IFCO Recycling v. Aut. Desp. *864Sólidos, 184 DPR 712, 740 (2012). En esas circunstancias, los tribunales podremos recurrir a fuentes extrínsecas al texto de la ley, como el historial legislativo, los informes de las comisiones y los debates legislativos, para determinar la voluntad legislativa. Const. José Carro v. Mun. Dorado, 186 DPR 113, 127 (2012); Báez Rodríguez et al. v. E.L.A., 179 DPR 231, 245 (2010). Véase, también, R. Elfren Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Vol. 1, pág. 243.
Acorde con lo anterior, y luego de examinar los escritos de las partes, concluimos que los argumentos esgrimidos por la señora Cordero no tienen mérito. En consecuencia, resolvemos que el Tribunal de Apelaciones actuó correcta-mente al desestimar el recurso por falta de jurisdicción. La peticionaria debió cumplir con el requisito jurisdiccional de presentar una reconsideración ante la Jueza Administra-tiva antes de solicitar la revisión judicial. Veamos.
Según el marco jurídico expuesto, desde el principio la LPAU estableció en su Sec. 3.15, supra, que la reconside-ración era un requisito jurisdiccional para poder solicitar la revisión judicial. Sin embargo, con la enmienda de 25 de diciembre de 1995 se eliminó tal requisito. Ley Núm. 247-1995 (1995 Leyes de Puerto Rico 1458). A pesar de ello, en Aponte v. Policía de P.R., supra, pág. 82, establecimos que, como excepción, “la reconsideración conserva el carácter jurisdiccional sólo cuando expresamente lo dispone algún estatuto posterior a la referida enmienda del 1995 a la LPAU”. A tales efectos, debemos determinar si esa excep-ción aplica a la Ley de Asume.
La Ley de Asume fue aprobada el 30 de diciembre de 1986. No obstante, fue el 17 de agosto de 1994, es decir, un año antes de la enmienda a la LPAU, que se añadió el Art. 11A, el cual establece la revisión judicial. En este artículo se incluyó que “[s]erá requisito jurisdiccional para poder acudir en revisión judicial, haber solicitado oportunamente *865la reconsideración de la orden de la cual se recurre”. 8 LPRA sec. 510a. Por esto, y conforme a lo indicado en Aponte v. Policía de P.R., supra, prevalecería la LPAU, es decir, que presentar la reconsideración previo a la revisión judicial queda a discreción de las partes.
Empero, como bien se indicó anteriormente, en el 2003 la Asamblea Legislativa realizó una enmienda al referido artículo de la Ley de Asume. Allí se estableció que la soli-citud de revisión judicial deberá presentarse en el Tribunal de Apelaciones y no en el Tribunal Supremo. Ello acorde con la Ley de la Judicatura de 2003 y la LPAU. Sin embargo, no se modificó el artículo para atemperarlo a la en-mienda de la LPAU de 1995, la cual elimina el requisito jurisdiccional de presentar una moción de reconsideración antes de acudir en revisión judicial; por el contrario, se mantuvo tal requisito. En consecuencia, debemos determi-nar si al mantener esa oración intacta se conserva el carác-ter jurisdiccional y si debemos considerarlo como una ex-presión legislativa posterior a la enmienda de la LPAU. Concluimos que sí.
Podemos colegir de un análisis del historial legis-lativo que la Asamblea Legislativa tuvo ante su considera-ción este asunto. Particularmente, en el memorial explica-tivo de la Oficina de Administración de los Tribunales ante la Comisión de Bienestar Social y Comunidades Especiales del Senado de Puerto Rico se indicó lo siguiente:
Deseamos señalar, sin embargo, que el proyecto mantiene el lenguaje vigente del Artículo 11A respecto a que será requisito jurisdiccional para acudir en revisión judicial ante el Tribunal de Circuito de Apelaciones el haber solicitado oportunamente la reconsideración de la orden de la cual se recurre. Cabe señalar que, la Ley Núm. 247 de 25 de diciembre de 1995 enmendó la Sección 3.15 de la Ley Núm. 170 para eliminar el requisito jurisdiccional de reconsideración de las determina-ciones de las agencias y funcionarios administrativos. A la luz de lo anterior, consideramos que, debe evaluarse si es la intención legislativa mantener la reconsideración de la determinación administrativa como requisito jurisdiccional para poder *866acudir al Tribunal de Circuito de Apelaciones con un recurso de revisión judicial. Ponencia ante la Comisión de Bienestar Social y Comunidades Especiales, P. del. S. 2295, 5ta Sesión Ordinaria, 14ta Asamblea Legislativa, 2003, pág. 9 (ponencia de la Hon. Merdeces M. Bauermeister, Directora Administrativa de los Tribunales).
Según surge del citado memorial, la Asamblea Legisla-tiva tuvo ante sí el señalamiento de que el Art. 11A, supra, mantenía el requisito jurisdiccional de la reconsideración. A pesar de eso, decidieron mantener tal requisito.(11) Así lo confirma el Informe de la Comisión, en el cual se hace cons-tar que se consideró el memorial explicativo presentado por la Oficina de Administración de los Tribunales. Incluso, se acogieron algunas de sus recomendaciones. Véase Informe sobre el P. del S. 2295 de 19 de junio de 2003, Senado de Puerto Rico, 5ta Sesión Ordinaria, 14ta Asamblea Legislativa A tales efectos, concluimos que la Ley de Asume es clara al exigir la reconsideración como requisito jurisdic-cional para acudir en revisión judicial.
Además del texto claro de la ley, varios criterios herme-néuticos nos mueven a concluir que, posterior a las en-miendas a la LPAU en 1995, la intención legislativa fue mantener este requisito en cuanto a Asume se refiere, en-tre éstos, el acto legislativo de enmendar en el 2003 el Art. 11A de la Ley de Asume, supra, sin hacer cambio substan-cial alguno, después de tener conocimiento de lo expresado por el memorial explicativo.(12) A esto se añade que la vi-gencia del requisito sigue siendo compatible con el resto de *867la Ley de Asume como un ente armónico. Departamento Hacienda v. Telefónica, 164 DPR 195, 204 (2005).
En consecuencia, es forzoso sostener que lo expresado por el legislador tiene una razón y debe dársele tal efecto. El texto de una ley no ha sido aprobado por mero azar o por improvisación. Elfren Bernier y Cuevas Segarra, op. cit., pág. 316. Si bien la excepción a tales efectos es que el texto sea contrario al propósito legislativo (id., pág. 299), lo rela-tado anteriormente demuestra que no tenemos ante nues-tra consideración un escenario de esa naturaleza.(13)
A. Determinado que, en el caso de la Ley de Asume, la reconsideración es un requisito jurisdiccional para acudir en revisión judicial, es necesario determinar si la señora Cordero cumplió con tal requisito. Concluimos que no.
Tras la correspondiente petición de revisión o modifica-ción de pensión alimentaria, la Administradora de Asume emitió una Resolución en la que advirtió a las partes que podían solicitar la revisión a un Juez Administrativo de Asume dentro del término correspondiente. Asimismo, se advirtió que de la determinación de ese Juez Administra-tivo podían presentar una reconsideración dentro del tér-mino establecido en la ley y en el Reglamento. También se indicó que la reconsideración es un requisito jurisdiccional para acudir en revisión ante el Tribunal de Apelaciones.
Ante ello, la peticionaria presentó una Moción solici-tando reconsideración. Tomada como una revisión, la Jueza Administrativa emitió la Resolución en la que dicta-minó "no ha lugar” al recurso presentado. En ella se advir-tió a las partes, nuevamente, que podían solicitar la recon-sideración dentro del término correspondiente. Así *868también, se incluyó como advertencia que, emitida la de-terminación de la reconsideración, la parte adversamente afectada podía presentar una solicitud de revisión ante el Tribunal de Apelaciones. Se advirtió además que “[l]a soli-citud de Reconsideración es un requisito jurisdiccional para poder solicitar Revisión judicial ante el Tribunal de Circuito de Apelaciones”. Resolución, Apéndice de la Peti-ción de certiorari de 9 de diciembre de 2016, pág. 80. In-conforme, la señora Cordero presentó un Alegato en apela-ción en el Tribunal de Apelaciones.
Del tracto procesal antes descrito concluimos que la se-ñora Cordero no presentó la reconsideración que imponen la ley y el Reglamento como requisito jurisdiccional previo a la solicitud de revisión judicial. A pesar de haber presentado un escrito intitulado Moción solicitando reconsideración, lo que en realidad presentó fue una revisión ante la Jueza Administrativa. Incluso, el asunto se atendió como una revisión. Como es sabido, el nombre no hace la cosa. Meléndez Ortiz v. Valdejully, 120 DPR 1, 24 (1987); Comisión Servicio Público v. Tribl. Superior, 78 DPR 239, 246 (1955). Así, se puede hacer caso omiso a los títulos de los recursos y considerarlos como corresponda. Id. El escrito de la peticio-naria no puede ser considerado como una reconsideración.
Tampoco nos convence el argumento de la peticionaria a los efectos de que, por tratarse de un proceso de revisión de pensión, debe acogerse su moción como una reconsideración. Nada tiene que ver, como la peticionaria alega, que fuera en un proceso de revisión de pensión. (14) Nótese que el proceso de revisión de pensión es una nueva evaluación de la pen-*869sión, regulado por el Artículo 19 de la Ley de Asume y lle-vado a cabo por el Administrador de Asume o por un repre-sentante autorizado. 8 LPRA sec. 518(c). Por otra parte, la revisión administrativa es el proceso del cual se recurre ante un Juez Administrativo tras la determinación del Ad-ministrador de Asume. Ambos conceptos son asuntos total-mente distintos. En el caso de epígrafe, tras la correspon-diente Resolución de la Jueza Administrativa, la peticionaria debió presentar una reconsideración de ese dictamen. Sin embargo, no lo hizo y acudió directamente al Tribunal de Apelaciones.
Por consiguiente, concluimos que el foro apelativo inter-medio actuó correctamente al determinar que no tenía jurisdicción. La peticionaria incidió al no cumplir con el requisito jurisdiccional de presentar la reconsideración ante la Jueza Administrativa. En consecuencia, procedía la desestimación del recurso.
V
En virtud de lo que antecede, expedimos el recurso de “certiorari” presentado y confirmamos la Sentencia emitida por el Tribunal de Apelaciones mediante la cual se deses-tima el recurso de revisión presentado por la peticionaria.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita.

 Las partes estipularon una pensión alimentaria mensual de $207.22 efectiva desde el 14 de julio de 2004.


 La referida orden de retención de ingreso fue por $207.22 mensual.


 En la Resolución se determinó que el retroactivo sería de $1,401.61. Por lo tanto, se dividió en un plan de pago de $40.74 por mes.


 Así también, el recurrido presentó una solicitud de revisión. No obstante, luego desistió.


 La jueza Birriel Cardona disintió. Razonó que la peticionaria presentó la moción de reconsideración. Además, indicó que solo debía disponerse del recurso luego de contar con el alegato de la parte recurrida y de los autos originales de la Administración para el Sustento de Menores (Asume).


 Ante ello, el recurrido presentó una dúplica donde reproduce los argumentos presentados en su oposición.


 Cabe señalar que la Ley Núm. 5 de 30 de diciembre de 1986 creó la Ley Especial de Sustento de Menores, la cual tenía como fin velar por el cumplimiento de la obligación de prestar alimentos a los menores. 1986 Leyes de Puerto Rico 750. No obstante, la Ley Núm. 86-1994 (1994 [Parte 1] Leyes de Puerto Rico 398) enmendó sustancialmente esa ley para crear la Asume, con el propósito de poner en vigor la política pública de paternidad responsable. Además, se promulgó con el fin de crear un organismo administrativo que dirija de forma ágil los procesos administrativos encaminados a fijar, modificar y hacer efectivas las pensiones alimentarias.


 Cabe señalar que en este Reglamento el término “resolución” se define de la forma siguiente:
“Decreto que emite el Administrador o el juez administrativo mediante el cual dispone de forma final de una alegación presentada o petición. También se refiere al decreto que emite el juez administrativo mediante el que dispone de una objeción, de una revisión o de una moción de reconsideración. La resolución debe contener deter-minaciones de hecho, conclusiones de derecho y las respectivas advertencias legales”. Reglamento del Procedimiento Administrativo Expedito de la Administración para el Sustento de Menores, Reglamento Núm. 7583, 10 de octubre de 2008, R. 5(49), págs. 10-11 (Reglamento Núm. 7583).


 En el Reglamento se define “revisión” de la manera siguiente: “Escrito que se presenta ante el juez administrativo en el que se solicita que se reevalúe o se en-miende la determinación del Administrador o del empleado o funcionario designado por éste”. Reglamento Núm. 7583, supra, R. 5(51), pág. 11.


 En el Reglamento se define “reconsideración” de este modo: “Recurso que la parte que resulte adversamente afectada por la determinación de un juez adminis-trativo, puede presentar ante éste para que se vuelva a considerar el asunto”. Reglamento Núm. 7583, supra, R. 5(48), pág. 10. Por otra parte, se define “revisión judicial” como el “[r]ecurso que se presenta ante el Tribunal de Apelaciones en el que se solicita que se revoque o se enmiende la determinación del juez administrativo. En los casos de filiación, el recurso se podría presentar, además, ante el Tribunal de Primera Instancia de conformidad con el artículo 11(A) de la Ley”. Íd., R. 5(53), pág. 11.


 Cabe señalar que según dispone la misma ponencia, la Oficina de Adminis-tración de los Tribunales tuvo reparos con que en ese mismo Art. 11A de la Ley Orgánica de la Administración para el Sustento de Menores (Ley de Asume), 8 LPRA sec. 510a, se mantuviera la oportunidad de ir en revisión al Tribunal de Primera Instancia de un decreto administrativo sobre alimento donde se hubiese determi-nado paternidad. Consideró que se apartaba de lo dispuesto en la Ley de la Judica-tura de 1994, que estableció que el Tribunal de Primera Instancia es de jurisdicción original general.


 Más aún, hemos reconocido que “[l]a identidad de lenguaje tiene fuerza persuasiva en la tarea de hermenéutica estatutaria, pues se presume que la Asam-blea Legislativa conoce la interpretación del foro judicial y la estima correcta”. Martínez v. Junta de Planificación, 109 DPR 839, 841 (1980).


 Para una aplicación similar, donde se reafirma el texto original tras una enmienda, véase, por ejemplo, Flamboyán Gardens v. Junta de Planificación, 103 DPR 884, 888 (1975). En ese caso la Asamblea Legislativa, al enmendar la Ley de Planificación y Presupuesto, añadió unas oraciones y mantuvo parte del estatuto original. Sobre este último, este Tribunal no acogió el planteamiento de que había que descartarlo porque con la enmienda hubo una repetición mecánica del lenguaje original.


 La Ley de Asume define “revisión de la pensión” de la forma siguiente:
“Nueva consideración o examen de la pensión que se efectúa cada tres (3) años luego de que fuera originalmente fijada o modificada o antes del término de tres (3) años previamente señalado, si cualquiera de las partes puede demostrar que ha ocurrido un cambio sustancial en las circunstancias de la persona custodia, de la persona no custodia o del menor alimentista”. 8 LPRA sec. 501.
Por otra parte, el Reglamento define “revisión de la pensión alimentaria” de la manera siguiente: “Nueva consideración o evaluación de la pensión alimentaria que se efectúa cada tres años, a partir de la fecha de efectividad de la orden que establece una pensión alimentaria”. Reglamento Núm. 7583, supra, R. 5(52), pág. 11.